TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00561-CV



                                 Djoulou K. Caldwell, Appellant

                                                v.

                          Texas Department of Public Safety, Appellee


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-GN-20-001493, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Djoulou K. Caldwell appeals from the district court’s order granting the Texas

Department of Public Safety’s motion to quash service of citation. However, this Court’s

appellate jurisdiction is limited to appeals of final judgments and certain interlocutory orders

made appealable by statute. See Tex. Civ. Prac. & Rem. Code §§ 51.012, .014; Lehmann v.

Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). On January 6, 2021, the Clerk of this Court

advised appellant that it appears this Court lacks appellate jurisdiction over this matter because

the clerk’s record does not contain a final judgment or appealable order. The Clerk requested

that Caldwell file a response by January 19, 2021, demonstrating how we may exercise

jurisdiction over this appeal.

               Caldwell did not file a response, but a single line of his brief (filed before this

Clerk’s notice was sent) states that “this Court has jurisdiction to hear this appeal pursuant to
Tex. Civ. Prac. & Rem. Code 51.014(a)(8) in light of the Lower Court’s in personam

jurisdictional findings[.]” See Tex. Civ. Prac. & Rem. Code § 51.014(a)(8) (authorizing appeal

of interlocutory order that “grants or denies a plea to the jurisdiction by a governmental unit”).

The supreme court has held that a “plea to the jurisdiction” does not “refer to a ‘particular

procedural vehicle,’ but rather to the substance of the issue raised.” City of Magnolia 4A Econ.

Dev. Corp. v. Smedley, 533 S.W.3d 297, 299 (Tex. 2017) (per curiam). The “issue raised” in a

plea to the jurisdiction is whether the court has power to decide a particular dispute. See,

e.g., Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000) (“A plea to the jurisdiction

is a dilatory plea whose purpose is to defeat a claim on jurisdictional grounds regardless of the

claim’s merit.”). To the extent Caldwell argues that the Department’s motion to quash was a

plea to the jurisdiction, we disagree.

               To decide a case, a court must possess both “subject matter jurisdiction over the

controversy and personal jurisdiction over the parties.” Spir Star AG v. Kimich, 310 S.W.3d 868,

871 (Tex. 2010). Personal jurisdiction depends “upon citation issued and served in a manner

provided for by law.” In re E.R., 385 S.W.3d 552, 563 (Tex. 2012) (citing Wilson v. Dunn,

800 S.W.2d 833, 836 (Tex. 1990)). The Department argued in its motion to quash that Caldwell

failed to follow the procedure for serving the Department; however, challenging curable defects

in service in a motion to quash does not defeat a suit on jurisdictional grounds. On the contrary,

by filing a motion to quash, a party makes a general appearance and consents to the trial court’s

jurisdiction. See Tex. R. Civ. P. 122 (providing that defendant who successfully moves to quash

service will be deemed to enter general appearance after expiration of twenty days); GFTA

Trendanalysen B.G.A. Herrdum GMBH & Co., K.G. v. Varme, 991 S.W.2d 785, 786 (Tex. 1999)

(per curiam) (observing that “a mere challenge to the method of service fails as a special

                                                2
appearance and constitutes a general appearance”); Kawasaki Steel Corp. v. Middleton,

699 S.W.2d 199, 202 (Tex. 1985) (explaining that defendants “may move to quash the citation

for defects in the process, but [their] only relief is additional time to answer rather than dismissal

of the cause”). We therefore conclude that the Department’s motion to quash was not a “plea to

the jurisdiction” for purposes of Section 51.014(a)(8). See Eastland County Appraisal Dist. v.

Peninsula Pipelines (N. Tex.), LLC, 594 S.W.3d 383, 385 (Tex. App.—Eastland 2019, no pet.)

(“If a pleading does not raise an issue that can be jurisdictional, then it is not a ‘plea to the

jurisdiction’ for purposes of an interlocutory appeal.”).

               We dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(f).



                                               __________________________________________
                                               Edward Smith, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Jurisdiction

Filed: August 4, 2021




                                                  3